NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                  
                                                    \.                     
                                   j . . ·•




               IN THE SUPREME COURT OF THE STATE OF WASHINGTON


               CERTIFICATION FROM THE UNITED
              STATES COURT OF APPEALS FOR THE
                       NINTH CIRCUIT                             NO. 91945-3
                             IN

              ABELARDO SAUCEDO; FELIPE                            ENBANC
              ACEVEDO MENDOZA; JOSE VILLA
              MEDONZA; JAVIER SAUCEDO;                                     MAR 0 3 2016
              SANDRA SAUCEDO, Individually, and on                Filed     ,.
                                                                          ---'----~-

              behalf of all other similarly situated persons,

                           Appellees,

                           v.

              JOHN HANCOCK LIFE & HEALTH
              INSURANCE CO.; TEXAS MUNICIPAL
              PLANS CONSORTIUM, LLC,

                           Defendants,

              NW MANAGEMENT AND REALTY
              SERVICES, INC.; JOHN HANCOCK LIFE
              INSURANCE COMPANY,

                           Defendants,

              FARMLAND MANAGEMENT
              SERVICES,

                            A   ellant.
                                 
           Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3




           ABELARDO SAUCEDO; FELIPE
           ACEVEDO MENDOZA; JOSE VILLA
           MEDONZA; JAVIER SAUCEDO;
           SANDRA SAUCEDO, Individually, and on
           behalf of all other similarly situated persons,

                         Appellees,

                         v.

           JOHN HANCOCK LIFE INSURANCE
           COMPANY; JOHN HANCOCK LIFE &
           HEALTH INSURANCE CO.; TEXAS
           MUNICIPAL PLANS CONSORTIUM,
           LLC,

                         Appellants,

           FARMLAND MANAGEMENT
           SERVICES; NW MANAGEMENT AND
           REALTY SERVICES, INC.,

                         Defendants.

            ABELARDO SAUCEDO; FELIPE
            ACEVEDO MENDOZA; JOSE VILLA
            MEDONZA; JAVIER SAUCEDO;
            SANDRA SAUCEDO, Individually, and on
            behalf of all other similarly situated persons,

                         Appellees,

                         v.




                                                      2
                                              
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



               JOHN HANCOCK LIFE INSURANCE
               COMPANY; JOHN HANCOCK LIFE &
               HEALTH INSURANCE CO.; TEXAS
               MUNICIPAL PLANS CONSORTIUM,
               LLC; FARMLAND MANAGEMENT
               SERVICES,

                            Defendants,

               NW MANAGEMENT AND REALTY
               SERVICES, INC.,

                            Appellant.




                    GORDON McCLOUD, J.-This case is a class action lawsuit by farm workers

              against four corporate defendants. It requires us to answer two questions, certified

              to this court by the United States Court of Appeals for the Ninth Circuit, about

              Washington's farm labor contractor act (FLCA), chapter 19.30 RCW. The first

              question implicates RCW 19.30.010(2).            That statute defines a "farm labor

              contractor" as "any person, or his or her agent or subcontractor, who, for a fee,

              performs any farm labor contracting activity." Another FLCA provision, RCW

              19.3 0.01 0(3 ), then defines "farm labor contracting activity" as "recruiting, soliciting,

              employing, supplying, transporting, or hiring agricultural employees." The second

              question implicates RCW 19.30.200. That statute imposes joint and several liability

              for FLCA violations on "[a]ny person who knowingly uses the services of an


                                                          3
                                         
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



              unlicensed farm labor contractor" and then states, "In making determinations under

              this section, any user may rely upon either the license issued by the director [of the

              Department of Labor & Industries (Department)] to the farm labor contractor under

              RCW 19.30.030 or the director's representation that such contractor is licensed as

              required by this chapter."

                    The certified questions require us to decide whether defendant/appellant NW

              Management and Realty Services Inc. is a "farm labor contractor" under RCW

              19.30.01 0(2) and, if so, whether the other defendants "knowingly use[d]" its services

              under RCW 19.30.200. (There is no dispute that NW was unlicensed at all times

              relevant to this case.)

                                                     FACTS

                     Defendant/Appellant John Hancock Life Insurance Company owns

              defendant/appellant John Hancock Life & Health Insurance Co. (collectively

              Hancock companies). Together with defendant/appellant Texas Municipal Plans

              Consortium LLC (TMP), the Hancock companies owned three apple orchards.

                     The Hancock companies          and TMP leased all three orchards to

              defendant/appellant Farmland Management Services. Under the governing lease

              agreements, the Hancock companies and TMP paid Farmland a "Management Fee"

              in exchange for either operating and managing the orchards or subleasing the


                                                        4
                                         
           Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



          orchards to a third party operator/manager. Appellants' Joint Excerpts of Sealed

          Record (ESR) at 98 (boldface omitted). The Hancock companies and TMP also

          reimbursed Farmland for operating costs and collected all profits.

                 Farmland subleased the orchards to NW.          Under the governing sublease

           agreement, Farmland paid NW a per-acre fee, reimbursed NW for all operating

           costs, and collected all profits. Ultimately, pursuant to all the lease and sublease

           agreements, the Hancock companies and TMP paid all of NW' s costs and collected

           all of the orchards' profits, minus Farmland's "Management Fee." Id. (boldface

           omitted).

                 The sublease agreement between Farmland and NW provided that NW "will

           hire, employ, discharge and supervise the work of all employees and independent

           contractors performing labor and/or services on the [orchards and that NW] shall be

           the employer of record of all persons employed to perform work on the [orchards]."

           ESR at 38. The agreement left the details of orchard management largely to NW' s

           discretion, but it provided that NW would "operate and use the orchard Properties

           for the sole purpose of conducting a first-class agricultural operation" and it required

           NW to submit to Farmland a yearly "Farm Operating Plan" that included NW's

           anticipated budget for the coming year. ESR at 37, 40. Farmland then sent this

           budget to the Hancock companies for approval.


                                                      5
                                             
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



                    Farmland's lease agreements with the Hancock companies and TMP required

              Farmland to either obtain necessary licenses or require any third party to do so. A

              representative for Farmland told a representative for the Hancock companies that

              Farmland had fulfilled this contractual obligation. It is undisputed, however, that

              NW never obtained a farm labor contractor license.

                    The plaintiffs/appellees, a class of 722 former NW employees, sued the

              defendants in the United States District Court for the Eastern District of Washington·

              for violations of state and federal law, including the FLCA. The district court

              certified the plaintiff class as to two FLCA claims: (1) that NW violated RCW

              19.30.11 0(1) by failing to carry a current farm labor contractor's license, and (2) that

              NW violated RCW 19.30.11 0(7) by making false and misleading representations

              about worker compensation. The plaintiffs allege, in part, that Farmland and the

              Hancock companies are jointly and severally liable for NW' s violations, under RCW

              19.30.200, because they used the services of an unlicensed farm labor contractor

              without either inspecting NW' s license or verifying licensure with the Department.

                    Farmland, the Hancock companies, and TMP each moved to dismiss, arguing

              that RCW 19.30.200 penalizes only defendants with actual or constructive

              knowledge that a contractor is unlicensed.       The trial court denied the motions,

              concluding that the FLCA imposes an affirmative duty on such defendants to verify


                                                          6
                                          
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



              proper licensure. All the defendants then moved for summary judgment on the

              ground that NW was not a "farm labor contractor" as defined in RCW 19.30.010(2)

              because it was instead an "agricultural employer" (defined in RCW 19.30.010(4)).

              The district court also denied that motion, concluding that those two definitions are

              not mutually exclusive.

                      The plaintiffs then moved for summary judgment, arguing that NW was a

              farm labor contractor under the FLCA; that NW violated the FLCA by failing to

              obtain a farm labor contractor's license and by failing to provide the plaintiffs with

              required disclosures; and that Farmland, the Hancock companies, and TMP are

              jointly and severally liable for NW's violations. The district court granted the

              motion and awarded the plaintiffs damages of $500 per class member per violation

              per year worked, for a total of $1,004,000. The court also awarded the plaintiffs

              attorney fees.

                       The defendants appealed to the Ninth Circuit, briefing these issues on the

              merits and filing a joint excerpts of record (ER) containing the relevant documents.

              Then, on August 5, 20 15, the Ninth Circuit certified the disputed questions to this

              court. Saucedo v. John Hancock Life & Health Ins. Co., 796 F.3d 1016 (9th Cir.

              2015).




                                                        7
                                      
           Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



                                               ANALYSIS

                   Certified questions are matters of law reviewed de novo and iri light of the

          record certified by the federal court. Carlsen v. Global Client Solutions, LLC, 171

          Wn.2d 486, 493, 256 P.3d 321 (2011). Because the questions in this case pertain to

          a motion for summary judgment, we perform the same inquiry as the district court.

          Smith v. Safeco Ins. Co., 150 Wn.2d 478, 483, 78 P.3d 1274 (2003).

              I.      The first certified question: Does the FLCA, in particular RCW
                      19.30.010(2), include in the definition of a "farm labor contractor" an
                      entity who is paid a per-acre fee to manage all aspects of farming-
                      including hiring and employing agricultural workers as well as making all
                      planting and harvesting decisions, subject to approval-for a particular
                      plot of land owned by a third party? Answer: Yes.
                   As noted above, RCW 19.30.010(2) defines a "farm labor contractor"' as "any

           person, or his or her agent or subcontractor, who, for a fee, performs any farm labor

           contracting activity."    Another FLCA provision in turn defines "farm labor

           contracting activity" to mean "recruiting, soliciting, employing, supplying,

           transporting, or hiring agricultural employees." RCW 19.30.010(3).

                   NW is a farm labor contractor under the plain language of these provisions.

           Pursuant to their sublease agreement, Farmland paid NW a per-acre fee "[a]s

           compensation for the services rendered by [NW] under this Agreement." ESR at 43.

           And pursuant to that agreement, those services included "hir[ing], employ[ing],

           discharg[ing] and supervis[ing] the work of all employees and independent

                                                     8
                                                
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



              contractors performing labor and/or services on the 'Properties'." ESR at 38. That

              contractual arrangement places NW squarely within the plain definition of "farm

              labor contractor" under the FLCA: at a minimum, NW "employ[s]" and "hir[es]

              agricultural employees" in exchange "for a fee." RCW 19.30.010(3), (2).

                    The defendants make two main arguments to support their contrary

              interpretation of the statute. 1

                     First, the defendants point to a provision in the FLCA making that chapter

              inapplicable to "any person who performs any [farm labor contracting activities]

              only within the scope of his or her regular employment for one agricultural employer

              on whose behalf he or she is so acting, unless he or she is receiving a commission or

              fee, which commission or fee is determined by the number of workers recruited."

              RCW 19.30.010(6) (emphasis added). The parties refer to this provision as the

              single-employer exemption. The defendants don't argue that the single-employer

              exemption actually applies to NW; they argue, instead, that the logic underlying the



                     1  The defendants also attempt to avoid the statute's plain terms by citing a brief
              passage of dictum from Perez-Farias v. Global Horizons, Inc., which addressed provisions
              in the FLCA governing damages in a civil suit. 175 Wn.2d 518,521,286 P.3d 46 (2012).
              The passage states that the FLCA protects farm workers by regulating the activities of
              "farm labor contractors," who "act as intermediary between farm workers and farmer [and]
              [g]enerally ... recruit, transport, house, and supervise farm workers, and handle their pay
              arrangements." Id. The defendants would like us to interpret this passage as an exclusive
              list of all farm labor contracting activities, but doing so conflicts with the plain terms of
              the statutes at issue here.
                                                           9
                                           
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



              exemption applies equally to entities like NW. They contend that the legislature

              exempted single-employer contractors from FLCA coverage because "their ties to

              one farmer ensured the requisite stability, permanence, and accountability" and that

              NW possesses all of those qualities, having worked almost exclusively for Farmland

              and in the same general area for roughly 20 years. Br. ofDefs.-Pet'rs at 22-23. Their

              unstated conclusion is that these attributes make them as deserving of an exemption

              as someone actually eligible for the enacted single-employer exemption. But the

              legislature is the body that gets to make that policy decision by defining "farm labor

              contractor."    RCW 19.30.010(2).     If NW fits the definition of a "farm labor

              contractor," RCW 19.30.010(2), and is not eligible for any statutory exemption, then

              it must abide by the FLCA's licensure requirements. We have no authority to read

              a new exception into the statute on policy grounds. See Michigan v. Bay Mills Indian

              Cmty., 572 U.S._, 134 S. Ct. 2024,2034, 188 L. Ed. 2d 1071 (2014) ("This Court

              has no roving license, in even ordinary cases of statutory interpretation, to disregard

              clear language simply on the view that ... Congress 'must have intended' something

              'broader."').

                     Second, the defendants argue NW performs too many farming activities to be

              a farm labor contractor.     They contend that the FLCA embraces a "Tripartite

              Scheme" that distinguishes between three mutually exclusive categories:


                                                        10
                                                
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



              "Agricultural employer" (farmer), "Agricultural employee" (workers), and "Farm

              labor contractor" (broker). Br. ofDefs.-Pet'rs at 24 (boldface omitted). NW argues

              that because it is an agricultural employer, it cannot also be a farm labor contractor.

              But the legislature did not make the three categories of "person" defined in RCW

              19.30.010(2), (4), and (5) mutually exclusive. As the district court concluded in this

              case, "The fact that NW ... also meets the statutory definition of 'agricultural

              employer' is irrelevant; [if it was] paid by a third party to 'recruit,' 'employ' and

              'supply' farm laborers, see RCW 19.30.010(3), it was required to register." ER at




                     2
                       This does not mean that a person becomes a "farm labor contractor" under the
              FLCA just because he or she employs agricultural workers in a farming operation that
              eventually turns a profit. In support of their argument that NW did not perform any farm
              labor contracting activities "for a fee," RCW 19.30.010(2), the defendants cite only one
              directly relevant case: Escobar v. Baker, 814 F. Supp. 1491, 1495, 1500 n.9 (W.D. Wash.
              1993). See Br. ofDefs.-Pet'rs at 20. In Escobar, a farmworker (Soto) worked as a foreman
              for one defendant (Baker) and as a row boss for another defendant (Dobbins). 814 F. Supp.
              at 1495-96. Baker gave Soto free gasoline in exchange for his picking up workers in
              Oregon and driving them to Baker's Washington farm. ld. at 1496. Eventually, through
              what appears to have been a long-standing informal arrangement between Baker and
              Dobbins, Soto also transported some of these workers to Dobbins' farm. Jd. The district
              court held that Soto performed farm labor contracting activities "for a fee" as to Baker, but
              not as to Dobbins. ld. at 1499-1500. It concluded that the gasoline (from Baker)
              constituted a "fee" under the FLCA, but that Soto's salary as a row boss (for Dobbins) did
              not. Id. The court reasoned that a salary can sometimes constitute a "fee" under the FLCA
              but that to trigger coverage there must be some "tie" between a salary and the farm labor
              contracting activities. ld. at 1500 n.9.

                      The defendants cite this portion of Escobar to argue that NW received a fee for its
              activities as an "'agricultural employer"' rather than a "'farm labor contractor."' Br. of
                                                           11
                                            
           Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



             II.      The second certified question: Does the FLCA, in particular RCW
                      19.30.200, make jointly and severally liable any person who uses the
                      services of an unlicensed farm labor contractor without either inspecting
                      the license issued by the director of the Department to the farm labor
                      contractor or obtaining a representation from the director of the
                      Department that the contractor is properly licensed, even if that person
                      lacked knowledge that the farm labor contractor was unlicensed? Answer:
                      Yes.
                   RCW 19.30.200 provides, in full:

                   Any person who knowingly uses the services of an unlicensed farm
                   labor contractor shall be personally, jointly, and severally liable with
                   the person acting as a farm labor contractor to the same extent and in
                   the same manner as provided in this chapter. In making determinations
                   under this section, any user may rely upon either the license issued by
                   the director [of the Department] to the farm labor contractor under
                   RCW 19.30.030 or the director's representation that such contractor is
                   licensed as required by this chapter.

           The parties offer competing interpretations of this provision.

                   The defendants emphasize RCW 19.30.200's first sentence, which limits joint

           and several liability to those who "knowingly" use an unlicensed farm labor

           contractor.    They argue that the second sentence (which lists two ways of



           Defs.-Pet'rs at 20. But Escobar is clearly distinguishable from the present case. According
           to the Escobar court, Soto's driving workers to Dobbins' farm was incidental to and
           attenuated from the salary he received as Dobbins' row boss. 814 F. Supp. at 1499-1500
           & n.9. By contrast, the contract at issue in this case explicitly conditions NW's receipt of
           the per-acre fee on NW's "hir[ing]" and "employ[ing]" agricultural workers. ESR at 38.
           The fact that the fee also compensates NW for other activities, such as managing orchards
           and repairing farm equipment, id., does not mean that NW's farm labor contracting
           activities are incidental to or attenuated from the per-acre fee.

                                                       12
                                          
              Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3



              determining whether a farm labor contractor has a license) creates a "safe harbor"

              for persons who rely on a license or the Department's representation of licensure,

              but does not create any affirmative duty to verify licensure. Br. of Defs.-Pet'rs at

              39-43. Accordingly, they conclude that the plaintiffs must prove that the Hancock

              companies and/or TPM had actual or constructive knowledge that NW was

              unlicensed in order to establish joint and several liability under RCW 19.30.200.

                    The plaintiffs argue that RCW 19.30.200 gives the term "knowingly" a

              specific meaning: that a person "knowingly" uses an unlicensed farm labor

              contractor if he or she does so without using one of the two methods listed in that

              statute's second sentence-inspecting the contractor's license or inquiring about the

              contractor's status with the Department. Answering Br. ofPls.-Resp'ts at 24 ("[a]

              user is required to make a determination based on one of two [specified] options

              [and] [a]fter that determination is made, the user will know whether the labor

              contractor possesses a valid Washington license"). Thus, the plaintiffs conclude that

              a person who fails to verify in one of these easy, straightforward ways must be

              charged with lmowledge and is therefore jointly and severally liable under the statute

              for use of an unlicensed farm labor contractor.

                    "Our fundamental goal in statutory interpretation is to 'discern and implement

              the legislature's intent."' O.S.T v. Regence BlueShield, 181 Wn.2d 691, 696, 335


                                                        13
                                            
          Saucedo etal. v. JohnHancockLifelns. Co. etal., No. 91945-3



          P.3d 416 (2014) (quoting State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201

              (2007)). For the reasons given below, we conclude that the plaintiffs' interpretation

              of the statute must certainly be what the legislature intended when it enacted RCW

              19.30.200.

                      First, the statute's plain language-specifically, the "either-or" disjunctive

              phrasing that appears in the statute's second sentence-normally implies that one or

              the other of two things will occur; it does not imply the option to pursue other,

              unspecified alternatives. See WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY

              728 (2002) (defining "either-or" as "an unavoidable choice or exclusive division

              between only two alternatives"). On this point, we note that the FLCA's federal

              analog, the agricultural worker protection act (AWPA), contains a "[c]onfirmation

              of [r]egistration" provision, 29 U.S.C. § 1842, very similar to RCW 19.30.200. That

              provision states, in its entirety:

                              No person shall utilize the services of any farm labor contractor
                      to supply any migrant or seasonal agricultural worker unless the person
                      first takes reasonable steps to determine that the farm labor contractor
                      possesses a certificate of registration which is valid and which
                      authorizes the activity for which the contractor is utilized. In making
                      that determination, the person may rely upon either possession of a
                      certificate of registration, or confirmation of such registration by the
                      Department of Labor. The Secretary shall maintain a central public
                      registry of all persons issued a certificate of registration.




                                                         14
                                              
              Saucedo eta!. v. John Hancock Life Ins. Co. eta!., No. 91945-3



              29 U.S.C. § 1842 (emphasis added). We are not aware of any case law interpreting

              this provision to allow "reasonable steps" other than the two listed in the statute. I d.

                      Second, our legislature enacted the FLCA to remedy a pattern of farm worker

              exploitation, in part by including tough civil penalty provisions "to compensate

              injuries, promote enforcement ... , and deter violations." Perez-Farias v. Global

              Horizons, Inc., 175 Wn.2d 518,521, 530,286 P.3d 46 (2012). As a remedial statute

              designed to prevent worker exploitation, the FLCA is generally construed liberally

              to further this purpose. Id. at 521, 530; see also Drinkwitz v. Alliant Techsystems,

              Inc., 140 Wn.2d 291, 301, 996 P.2d 582 (2000) (chapter 49.46 RCW (Washington

              Minimum Wage Act)); Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 159, 961

              P.2d 371 (1998) (chapter 49.52 RCW). The defendants' interpretation of RCW

              19.30.200 frustrates this intent by giving "users of farm labor contractors a perverse

              incentive to remain deliberately ignorant of a contractor's licensure status." ER at

              47. 3   The plaintiffs' interpretation, by contrast, furthers the statute's remedial



                      3 Thedefendants contend that our legislature considered and rejected arguments that
              a knowledge prerequisite to liability under RCW 19.30.200 would facilitate intentional
              ignorance. They are incorrect. That history demonstrates only that our legislature rejected
              one lobbyist's suggestion that it strike the word "knowingly" from a bill that eventually
              became RCW 19.30.200. But if the "making determinations" clause is an affirmative
              inquiry requirement, there was no need to omit the word "knowingly" (and thereby impose
              the harsh standard of strict liability), RCW 19.30.200, in order to punish intentional
              Ignorance.

                                                          15
                                              
           Saucedo et al. v. John Hancock Life Ins. Co. et al., No. 91945-3




          purpose by codifying straightforward and easily complied with license verification

          requirements. 4

                 In fact, as the district court concluded in this case, the defendants'

           interpretation of RCW 19.30.200 "renders the 'determination' requirement

           optional." ER at 121-22. Under the defendants' interpretation, if a person elects to

           verify licensure, he or she may do so by inspecting the contractor's license or

           inquiring with the Department-or not. As a practical matter, this reading renders

           RCW 19.30.200's second sentence all but superfluous. The plaintiffs' interpretation

           is much more persuasive: that the either/or "making determinations" provision in

           RCW 19.30.200 clarifies the meaning ofthe term "knowingly" in the statute's first

           sentence.




                  4 The defendants contend that the rule of lenity applies here because the FLCA
           imposes some criminal sanctions, specifically on "[a]ny person who violates any
           provisions of ... chapter [ 19.3 0 RCW], or who causes or induces another to violate any
           provisions of this chapter." RCW 19.30.150. They argue that the imposition of criminal
           sanctions triggers the rule of lenity. See United States v. Thompson/Center Arms Co., 504
           U.S. 505, 518 n.10, 112 S. Ct. 2102, 119 L. Ed. 2d 308 (1992) (holding that the rule of
           lenity applies to a tax statute with both criminal and civil applications). But RCW
           19.30.200-the specific statute at issue here-imposes no criminal sanctions at all. As
           noted above, the FLCA imposes criminal penalties on a person who "violates" its
           provisions. RCW 10.30.150. The only provision violated here was RCW 19.30.110(1),
           the separate statute that requires a "farm labor contractor" to "[ c]arry a current farm labor
           contractor's license." RCW 19.30.200 does not establish that duty, which only NW
           violated; it just clarifies the extent of the other defendants' civil liability for NW's
           violation. We therefore reject the argument that the rule oflenity applies to that statute.
                                                        16
                                       
              Saucedo eta!. v. John Jlancock Life Ins. Co. eta!., No. 91945-3



                                               CONCLUSION

                     The plain language of the FLCA compels us to answer yes to both certified

              questions.   Under RCW 19.30.010(2) and (3), the definition of a "farm labor

              contractor" includes an entity who is paid a per-acre fee to manage all aspects of

              farming-including hiring and employing agricultural workers as well as making all

              planting and harvesting decisions, subject to approval-for a particular plot of land

              owned by a third party. Under RCW 19.30.200, any person who uses the services

              of an unlicensed farm labor contractor without either inspecting the contractor's

              license or obtaining a representation from the Department that the contractor is

              properly licensed is jointly and severally liable with that contractor, even if that

              person lacked knowledge that the farm labor contractor was unlicensed.




                                                       17
                            
           Saucedo et al. v. Farmland Mgmt. Servs. et al., No. 91945-3




           WE CONCUR:




                                                18'